Title: To Benjamin Franklin from Chaumont: Two Letters, 12 December 1780
From: Chaumont
To: Franklin, Benjamin


I.
Monsieur le Docteur
Passi ce 12. Xbre. 1780
Pour me Conformer aux intentions de vostre Excellence, Je vous prie de me Renvoyer Les papiers que je vous ay Communiqué et Je vat envoyer un Courier a Nantes qui Sera de Retour a la fin de la Semaine et qui Rapportera Le Jugement des arbitres d’après les observations que je Leur feray et dont M. William poura prendre Communication et Repliquera Comme Bon Luy Semblera. Je ne fais aucun doute que Les arbitres de Nantes penseront Comme Ceux de Bordeaux quand ils ne jugeront que Sur la Police. J’ay L’honneur d’estre tres Respectueusement et amicalement Monsieur le Docteur vostre tres humble et tres obt. Serviteur
Leray DE Chaumont
 
Notation: Le Ray de Chaumont Passy ce 12. xbre. 1780
 
II.
Monsieur Le Docteur
Passi ce 12. Xbre. 1780
J’ay L’honneur de Communiquer a vostre Excellence unne Lettre que Je Recois a L’instant de versailles, J’iray prendre vostre decision Sur ce quelle Contient Lorsque J’auray expedié mon Courier pour la Bretagne.
Je Suis avec Respect Monsieur le Docteur, vostre tres humble et tres obeissant Serviteur
Leray DE Chaumont
 
Notation: Letter from M. de Chaumont Dec. 12. 1780.— with a Note from M. de Reyneval about Bills of Exchange
